Citation Nr: 0303024	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-
connected eye disability characterized as "post-operative 
congenital alternating strabismus (also called exotropia)," 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  Service connection was originally granted for post-
operative congenital alternating strabismus in February 1969; 
a 30 percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO) which denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for the service-connected eye disorder.  When this 
matter was last before the Board in September 1999, it was 
remanded to the RO for additional development of the 
evidence.  Following the completion of that development, as 
will be described below, the case was returned to the Board 
and is ready for appellate review.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's post-operative congenital alternating 
strabismus (also called exotropia) is shown to be manifested 
by corrected central visual acuity of 20/25 in the right eye 
and 20/30 in the left eye; intermittent persistent diplopia 
throughout the entire field in every quadrant of gaze; and a 
bilateral visual field loss of 36 degrees in the right eye 
and 36 degrees in the right eye.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for post-operative congenital alternating strabismus 
(also called exotropia) have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.76, 4.76a, 4.84a, Diagnostic Codes 6080, 6090 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for post-operative congenital alternating strabismus (also 
called exotropia) which is currently rated as 30 percent 
disabling.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background.  Relevant VA law and 
regulations will be set out.  Finally, the Board will analyze 
the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of a November 2001 letter from the RO that 
explained to him his rights and responsibilities under the 
VCAA in great detail; the discussions in the May 1996 rating 
decision; the August 1996 statement of the case; the November 
1996 supplemental statement of the case; the September 1998 
supplemental statement of the case; the September 1999 Board 
remand; the July 2002 supplemental statement of the case and 
the September 2002 supplemental statement of the case.  In 
the September 1999 Board remand, and the November 2001 VCAA 
letter, he was specifically told that what was needed was any 
evidence that showed that his service-connected disability 
had become worse; he was given examples of the types of 
evidence that could be useful.  After having reviewed the 
correspondence and other documentation of record, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter issued in November 2001, the RO asked him to specify 
where he had received treatment.  The RO also informed him 
that it would request these records, but that it was his 
responsibility to ensure that the RO received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  The Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The RO obtained the veteran's VA 
treatment records as they were identified by the veteran.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Additionally, the veteran was afforded VA examinations in May 
1996, January 1998, and May 2002 for the purpose of 
determining the nature and extent of his service-connected 
eye disorder.  The veteran has also been provided ample 
opportunity to present evidence and argument in support of 
his claim.  There is of record sufficient evidence to decide 
the claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was originally granted for post-operative 
congenital alternating strabismus (also called exotropia) in 
February 1969; a 30 percent disability rating was assigned 
under Diagnostic Code 6090.  The 30 percent evaluation was 
based upon January 1969 VA eye examination that showed 
congenital alternating strabismus that had been made worse by 
surgery during service.  It was noted that the veteran's left 
eye was turned inward slightly, and that he had lost his 
power to alternate and therefore had double vision in all 
visual fields.  Visual acuity was 20/20 bilaterally.  

The veteran filed the current claim for an increased 
evaluation for his bilateral eye disorder in March 1996.  In 
May 1996, the veteran underwent a VA eye examination for the 
purpose of the evaluation of his service-connected eye 
disorder.  Diagnoses were diplopia, hyperopia, exotropia, and 
photophobia.  Visual acuity was correctable to 20/20 in the 
right eye and 20/25-1 in the left eye.  

Pursuant to the Board's November 1997 remand, the veteran 
underwent a second VA eye examination in January 1998.  
Diagnoses were:  1) Exotropia of the left eye; 2) Diplopia 
secondary to number one; 3) Refractive error; 4) Presbyopia; 
and 5) Conjunctival scar secondary to strabismus surgery of 
the left nasal area.  Visual acuity was 20/25 in the right 
eye and 20/60 in the left eye without correction.  Visual 
acuity was correctable to 20/20 in the right eye and 20/25 in 
the left eye.  Goldman Bowl perimeter tests from earlier in 
the month showed the veteran with an average concentric 
contraction in the left eye of 36 degrees, and an average 
concentric contraction in the right eye of 36 degrees [Note:  
The interpretation of these Goldman Bowl perimeter test 
results was provided by the VA examiner who conducted the May 
2002 VA examination, described in detail below.].  

Pursuant to the Board's September 1999 remand, the veteran 
underwent a third VA eye examination in May 2002.  Visual 
acuity was 20/200 in the right eye and 20/100 in the left eye 
without correction.  Visual acuity was correctable to 20/25 
in the right eye and 20/30 in the left eye.  On motility 
exam, the veteran had 45 prism diopters of left exotropia.  
Goldman Bowl perimeter tests showed the veteran with an 
average concentric contraction for rating purposes in the 
left eye of 41.8 degrees, and an average concentric 
contraction for rating purposes in the right eye of 44.3 
degrees.  The examiner noted that in comparison with the 
Goldman visual field performed in 1998, this was an 
improvement.  The examiner provided the interpretation of the 
1998 Goldman Bowl perimeter tests as showing an average 
contraction of 36 degrees in the right eye and 36 degrees in 
the left eye.  The examiner noted further that the veteran 
had undergone a video corneal topography that showed mild 
irregular astigmatism bilaterally, that was deemed consistent 
with 20/20 vision.  The diagnoses were:  

1) Monocular diplopia of the left eye.  The examiner 
noted that there was no pathology to render a diagnosis.  
He noted further that the minimal amount of irregular 
astigmatism in the left eye would not account for this 
finding.  It was further noted that there was no 
evidence of cataract and there was minimal refractive 
error.  

2)  Consecutive exotropia.  The examiner noted that the 
veteran had had esotropia and had undergone two 
strabismus surgeries that had left him exotropic.  The 
veteran was said to complain of intermittent persistent 
diplopia although the examiner noted that his binocular 
diplopic findings were intermittent and not present on 
the day of examination.  The examiner indicated that 
because of this a binocular diplopic visual field was 
not able to be performed.  The examiner stated that on 
visual field testing of the left eye, the veteran had 
diplopia throughout the entire field in every quadrant 
in gaze.  The examiner recommended that the veteran 
follow-up with his regular eye physician.  

VA outpatient treatment records dated from 1997 to 2001 fail 
to disclose the treatment of the veteran by VA for his eye 
disorders.  

Private treatment records dated in December 1994, September 
1996, September 1997, October 1998, October 1999, October 
2000, and July 2002 document the examination and treatment of 
the veteran for his eye disorders.  These have been 
associated with the claims file.  These reports show no more 
profound pathology than that shown in the foregoing VA 
examination reports.  For example, the October 2000 report 
shows that visual acuity was correctable to 20/20 in the 
right eye and 20/30 in the left eye.  Strabismus was 
diagnosed.  The private optometry examination report and 
prescription form dated in July 2002 noted the diagnoses of 
bilateral farsightedness and presbyopia.  Bifocals were 
recommended.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2002). 

Specific schedular criteria and choice of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldman Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the area in which diplopia exists and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 30 
degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Diplopia that is only 
occasional or correctable is not considered a disability.  
38 C.F.R. § 4.77 (2002).  

The service-connected post-operative congenital alternating 
strabismus (also called exotropia) is currently rated as 30 
percent disabling under 38 C.F.R. § 4.84, Diagnostic Code 
6090 for diplopia.  The evidence does show that diplopia has 
been diagnosed and has been associated with the veteran's 
service-connected exotropia.  It has been described both as 
monocular diplopia in the left eye, and as intermittent 
diplopia with both eyes.  Consequently an evaluation under 
this diagnostic code is appropriate.  

Under Diagnostic Code 6090, if diplopia exists within the 
central 20 degrees of vision the equivalent visual acuity is 
5/200.  Diplopia from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 15/200 when down, 20/100 when 
lateral and 20/70 when up. Diplopia from 31 degrees to 40 
degrees is the equivalent of 20/200 visual acuity when down, 
20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity 
or light perception only in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye.  38 C.F.R. §4.84a, Table V.

The evidence also shows that the documented pathology of 
impairment of visual field loss cannot be satisfactorily 
disassociated from the veteran's service-connected exotropia 
nor the associated diplopia.  Consequently, the disorder can 
be rated under the regulations which pertain to such 
impairment.  This is indeed one of the veteran's primary 
complaints associated with his bilateral eye disability.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22-1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2002).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2002).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2002).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2002).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2002).

Finally, the veteran's corrected visual acuity has been noted 
to be no worse than 20/25 in the right eye and 20/30 in the 
left eye as shown on the May 2002 VA examination report.  The 
best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75.  
Clearly, the most profound level of visual acuity found is 
not so severe as to warrant assignment of more than a 10 
percent evaluation under the Schedule.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6079 (2002).  Consequently, an 
evaluation solely on the basis of visual acuity is not for 
application.  

Analysis

The veteran seeks an increased rating for his service-
connected eye disability characterized as "post-operative 
congenital alternating strabismus (also called exotropia).  
He contends, in essence, that although his eye disability is 
rated as 30 percent disabling, it has persistently interfered 
with his ability to make a living, and the evaluation should 
be increased accordingly.  See his October 1996 substantive 
appeal and November 1996 hearing transcript.

As explained above, in this case, it is clear that the 
veteran's complaints, and the medical findings, involve 
diplopia and/or visual field loss.  Accordingly, the service-
connected disability is most appropriately rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6090 [diplopia] and 6080 
[impairment of field vision]. 

The only examination report suitable for rating the veteran's 
diplopia and visual field loss is the May 2002 VA examination 
results.  38 C.F.R. § 4.77.  This examination, as previously 
stated, contained a properly completed Goldman Perimeter 
Chart showing diplopia in multiple quadrants, and also 
interpreted a prior 1998 Goldman Perimeter Chart.  

Diplopia was noted throughout the entire field of the left 
eye in all gazes.  This is the equivalent of 5/200 vision 
according VA regulations.  38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Code 6090.  Accordingly, overall the veteran's 
diplopia is rated as 5/200.  The evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation and given that diplopia exists in all 
areas of the left eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.  Combining 
that with corrected visual acuity in the other eye, which was 
normal (20/40 or better) an evaluation of 30 percent is 
supported.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.21, 4.77, 4.84a, Table V, Diagnostic Codes 6074, 
6090.

A higher evaluation is not warranted given that the veteran's 
diplopia has been assigned the maximum visual acuity (5/200) 
and given the veteran's corrected visual acuity.  By the same 
token, although the veteran has been noted to have 
alternating binocular diplopic findings, the ratings under 
this code can be applied to only one eye.  When diplopia is 
present and there is also ratable impairment of visual acuity 
or field of vision of both eyes the above diplopia ratings 
will be applied to the poorer eye while the better eye is 
rated according to the best corrected visual acuity or visual 
field.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  

The evaluation of the veteran's service-connected eye 
disorder based upon visual field loss under Diagnostic Code 
6080 affords no greater rating than the 30 percent evaluation 
currently assigned.  Although the May 2002 VA examination 
found that visual field loss had improved since 1998, the 
Board will apply in this analysis the results of the 1998 
Goldman Visual Field Testing, which showed the greater loss.  

The findings from the January 1998 VA Goldman Visual Field 
Testing resulted in an average concentric contraction of 36 
degrees in the left eye and 36 degrees in the right eye.  
These findings warrant the assignment of no more than a 30 
percent rating under Diagnostic Code 6080.  See also 
38 C.F.R. §§ 4.76, 4.76a (2002)  

A rating in excess of 30 percent for visual field loss of two 
eyes requires concentric contraction to less than 30 degrees.  
There is no evidence to that effect.  The requisite criteria 
for the next higher evaluation have therefore not been met or 
approximated.  Consequently, there is no basis to assign a 
rating in excess of 30 percent under Diagnostic Code 6080.  
As indicated above, the Boards finds no other diagnostic code 
that would be appropriate and/or would provide the veteran 
with a higher evaluation.  

Based upon the foregoing analysis, the Board concludes that 
the preponderance of the evidence is against the assignment 
of an evaluation in excess of 30 percent for the veteran's 
service-connected eye disability, characterized as "post-
operative congenital alternating strabismus (also called 
exotropia)."  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2002).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's eye disorder, 
but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
for this disorder.  The veteran has not required 
hospitalization or frequent treatment for this disability, 
nor is it shown that it otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  Although the veteran has stated 
that he has lost employment opportunities because of his eye 
disorder, it must be noted that impairment in earning 
capacity in civil occupations is already contemplated in the 
schedular standards.  What has not been shown is an 
exceptional disability picture.  For the reasons noted above, 
the Board concludes that the impairment resulting from this 
service-connected disability is adequately compensated by the 
schedular ratings.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.




ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected eye disability, characterized 
as "post-operative congenital alternating strabismus (also 
called exotropia)," is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

